Citation Nr: 1801267	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  12-04 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected knee and toe disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel

INTRODUCTION

The Veteran had active duty service from August 1975 to August 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in May 2012.  A transcript of that hearing has been associated with the claims file.

The Board remanded the claim for further development in October 2014.  That development was completed, and the case has since been returned to the Board for appellate review.

The Board also notes that the Veteran's appeal had originally included a claim for service connection for a bilateral knee disorder.  However, following the Board's October 2014 remand, the Agency of Original Jurisdiction (AOJ) granted service connection for bilateral knee disabilities.  The grant of service connection constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, those matters are no longer in appellate status.  Id. at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 



FINDING OF FACT

The Veteran has not been shown to have a bilateral hip disorder that manifested in service, that is otherwise causally or etiologically related to his military service, or that was caused or aggravated by his service-connected knee and toe disabilities.


CONCLUSION OF LAW

A bilateral hip disorder was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  The evidence of record does not show that the Veteran has been diagnosed with arthritis in either hip; therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply here. Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a bilateral hip disorder.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a bilateral hip disorder.  While the Veteran complained of joint pains at an appointment in August 1981, there were no hip problems reported.  In October 1986, the Veteran reported experiencing back pain.  The doctor observed that the Veteran had pain on hip flexion; however, the overall assessment and visit pertained to back pain and an issue with the Veteran's spine (as opposed to his hips) was diagnosed.  Moreover, a March 1998 retirement examination found his lower extremities to be normal, and he denied having any illness or injury while on active duty for which he did not seek medical care.  Although the Veteran did report a thorough medical history, including orthopedic complaints such as back pain and foot trouble, he did not report any hip problems. 

VA medical records dated in September 2001 later show that the Veteran reported
experiencing right hip pain for approximately three to four days.  An evaluation of the hip was performed, and the provider noted that the hip pain may have been the result of weak hip movement.

At a VA appointment in May 2010, the Veteran reported that he had bilateral hip pain since the previous December.  He denied any injury to the hip, but instead reported that he was sitting slightly more than usual at his civilian job.  He also indicated that he was at his heaviest weight been.  X-rays were taken, but no bony or joint abnormality was seen.  The assessment at that time was "mild GT bursitis."  

The Veteran's hip pain was again assessed as likely bursitis in December 2012.

The Veteran was afforded a VA examination in connection with his claim in January 2015.  At that time, the Veteran reported that he had had hip pain while in service, but had not sought treatment.  Following an examination, the examiner opined that the Veteran's bilateral hip disorder was less likely than not caused by his military service.  In so doing, she noted that the service treatment records did not document any treatment for hip pain and that the separation examination contained no documentation of hip pain.  The examiner found no mention of hip pain in the Veteran's records until 2010 at which time he reported that he had had hip pain "lately."  She noted that the 2010 complaint of hip pain occurred 11 years after his discharge from service.  The examiner further found that there was no objective evidence in the Veteran's history, examination, or medical records to support any causative link between his current bilateral hip condition and his service.    

In addition, the VA examiner opined that the Veteran's bilateral hip disorder was less likely as not caused by or aggravated by his knee condition, ankle condition, or toe fracture.  Instead, the examiner concluded that the hip disorder was likely due to the natural aging process, morbid obesity, and the natural progress of hip bursitis.  In support of that opinion, she stated that there was no evidence in the Veteran's history, examination, medical records, or medical literature that suggested a causative link existed between the Veteran's service-connected knee, ankle, or toe    disabilities and his bilateral trochanteric bursitis of the hips.

The Board finds that, after reviewing the evidence, the January 2015 VA examiner's opinion is the most probative evidence of record.  The examiner provided medical opinions that were supported by rationale, to include relevant medical literature.   As such, the Board finds that the evidence of record shows that the Veteran's bilateral hip disorder did not manifest in service and is not otherwise related thereto.  Nor does the evidence show that the Veteran's hip disorder is related to his service-connected knee or toe disabilities.  

The Board does note that, at an appointment in January 2013, a VA medical provider characterized the Veteran's hip pain as radicular pain as a result of his back disorder.  However, the Board also notes that the Veteran was afforded VA examinations in connection with his spine disorder in June 2005 and July 2016.  Those spine examinations evaluated the Veteran for radicular pain and abnormalities, and neither examiner found any sensory defects or radiculopathy present.  Such opinions were made after specific testing those disorders.  Moreover, the issues of entitlement to service connection for radiculopathy or to an increased evaluation for the service-connected spine disability are currently not on appeal.

The Board also acknowledges the Veteran's statements that his bilateral hip disorder is due to his military service and/or his service-connected knee and toe disabilities.  The Veteran is competent to report observable symptoms.  However, although lay persons are also competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of his current hip disorder falls outside the realm of common knowledge of a lay person, particularly in light of the delayed onset.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Moreover, even assuming the Veteran's lay assertions regarding etiology are competent, the Board finds the January 2015 VA examiner's opinion is more probative, as it is based on a review of the record and medical literature, as well as the examiner's own medical knowledge, training, and expertise.  The examiner also provided adequate rationale in support of her opinion.  

Based on the foregoing, the evidence does not show that a bilateral hip disorder manifested in service or is otherwise related to his military service or to his service-connected knee and/or toe disabilities.  Therefore, the Board concludes that the weight of the evidence is against entitlement to service connection for a bilateral hip disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral hip disorder is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


